Citation Nr: 0014305	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for atrophy of the 
left testicle, to include entitlement to special monthly 
compensation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to August 
1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Medical Center in Wichita, Kansas (RO) which implemented an 
April 1998 Board decision which granted service connection 
for atrophy of the left testicle under 38 U.S.C.A. § 1151.  
The rating decision on appeal assigned a noncompensable 
evaluation for the atrophy of the left testicle, effective 
from August 16, 1994.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left testicle is atrophied to the point of 
absence.


CONCLUSION OF LAW

The criteria for the award of special monthly compensation 
based upon loss of use of a creative organ have been met.  38 
U.S.C.A. §§ 1114(k), 5107 (West 1991); 38 C.F.R. § 3.350 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his left testicle atrophy does not adequately reflect the 
severity of that disability.  He contends that he merits 
special monthly compensation.  Therefore, a favorable 
determination has been requested.

Regarding this claim, the Board notes that when the veteran 
initiated his appeal of this issue, he was appealing the 
original assignment of disability evaluation following an 
award of service connection.  As such, this claim is well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of this 
disability is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119(1999).  

The Board is satisfied that all relevant evidence has been 
obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Under the Rating Schedule, complete atrophy of one testis 
warrants a noncompensable evaluation.  Similarly, removal of 
one testis warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.115b, Diagnostic Codes 7523 and 7524 (1999).  

According to 38 U.S.C.A. § 1114(k), special monthly 
compensation is payable for anatomical loss or loss of use of 
one or more creative organs.  This special compensation is 
payable in addition to the basic rate of compensation 
otherwise payable on the basis of degree of disability.  

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
ovaries or other creative organ.  Loss of use of one testicle 
may be established several ways, including when examination 
by a board finds that the diameters of the affected testicle 
are reduced to one-third of the corresponding diameters of 
the paired normal testicle.  38 C.F.R. § 3.350(a)(1)(i)(a).

Loss or loss of use of a creative organ traceable to an 
elective operation performed subsequent to service will not 
establish entitlement to the benefit.  When the existence of 
disability is established meeting the above requirements for 
nonfunctioning testicle due to operation after service, 
resulting in loss of use, the benefit may be granted even 
though the operation is one of election.  An operation is not 
considered to be one of election where it is advised on sound 
medical judgment for the relief of a pathological condition 
or to prevent possible future pathological consequences.  
38 C.F.R. § 3.350(a)(1)(iii).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for atrophy of the left testicle 
by an April 1998 Board decision.  The rating decision on 
appeal assigned a noncompensable evaluation for the atrophy 
of the left testicle, effective August 1994, the date of the 
veteran's claim.  The noncompensable evaluation was based on 
medical evidence showing that only the veteran's left 
testicle was atrophied.  

Based on a thorough review of the evidence, the Board finds 
that there is no evidence that the veteran's right testicle 
is atrophied.  Accordingly, a compensable evaluation under 
Diagnostic Codes 7523 and 7524 is denied.

Based on a thorough review of the evidence, the Board finds 
that the veteran is entitled to special monthly compensation.  
According to a February 1997 private medical opinion from the 
veteran's treating physician, which is the most recent 
medical evidence of record, the veteran's left testicle was 
atrophied to the extent that the physician had "noted the 
absence of his left testicle."  The physician additionally 
stated that the purpose of the opinion was to "confirm that 
the veteran does have absence of his left testicle."  The 
Board finds that this private medical opinion constitutes 
evidence that the diameters of the veteran's left testicle 
are reduced to at least one-third of the corresponding 
diameters of the paired normal testicle.  38 C.F.R. 
§ 3.350(a)(1)(i)(a).  In light of this medical opinion, the 
Board concludes that an additional examination by a board 
regarding the degree of atrophy of the veteran's left 
testicle is not necessary.

In addition, the evidence of record, including an April 1998 
Board decision, reflects that the veteran's left testicle 
atrophy was incurred during an October 1988 VA surgical 
procedure to treat a left recurrent inguinal hernia.  The 
Board finds that this surgery was not elective, since it was 
for the relief of a pathological condition.  Regardless, 
since the existence of disability meeting the requirements 
for a nonfunctioning testicle has been established, as set 
forth at 38 C.F.R. § 3.50(a)(1)(i)(a), special monthly 
compensation may be granted even though the disability is 
traceable to surgery that occurred after service, whether 
elective or not.  38 C.F.R. § 3.350(a)(1)(iii).

In light of the above, the Board finds that special monthly 
compensation for atrophy of the left testicle is warranted.  



ORDER

Special monthly compensation for atrophy of the left testicle 
is granted, subject to the applicable laws and regulations 
governing the award of monetary benefits.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

